        Case 1:18-cv-04115-PAE Document 145 Filed 01/10/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  ALEXANDRA CANOSA,                                          No. 18 Civ. 4115 (PAE)
                           Plaintiff,
               -against-
  DIRK ZIFF, TIM SARNOFF, MARC LASRY,
  TARAK BEN AMMAR, LANCE MAEROV,                             NOTICE OF MOTION
  RICHARD KOENIGSBERG, PAUL TUDOR
  JONES, JAMES L. DOLAN, JEFF SACKMAN,
  THE WEINSTEIN COMPANY HOLDINGS, LLC,
  THE WEINSTEIN COMPANY, LLC, HARVEY
  WEINSTEIN and ROBERT WEINSTEIN, DOES 1-
  10
                           Defendants.

Motion By:                              Alexandra Canosa, Plaintiff

Place of Hearing:                       This motion is returnable in the United States District Court,
                                        Southern District of New York, 40 Foley Square, Room
                                        1305, New York, New York 10007, before the Honorable
                                        Paul A. Engelmayer, United States District Judge.

Supporting Papers:                      Memorandum of Law of Jeremy A. Hellman in
                                        Support of Plaintiff’s Motion; Attorney’s Declaration of
                                        Jeremy A. Hellman, with accompanying Exhibits.

Nature of Action:                       Sexual harassment/assault committed by Harvey Weinstein
                                        and vicarious liability therefor.

Relief Demanded:                        A protective, sealing and confidentiality order precluding
                                        defendants from using plaintiff’s emails to defendants in any
                                        public forum, giving said emails to anyone, and directing
                                        that if filed they be filed under seal and that the emails be
                                        redacted to delete plaintiff’s name, email address or other
                                        identifying information. Further, an order directing that if
                                        any defendant intends to publicize or otherwise file any
                                        email, that said email’s disclosure be reviewed and approved
                                        by the Court.
 Case 1:18-cv-04115-PAE Document 145 Filed 01/10/19 Page 2 of 2




Dated: New York, NY
       January 10, 2019

                          RHEINGOLD GIUFFRA RUFFO & PLOTKIN LLP
                          Attorneys for Plaintiff Alexandra Canosa



                          By:     Jeremy A. Hellman
                          551 Fifth Avenue, 29th Floor
                          New York, NY 10176
                          Tel: (212) 684-1880
                          Fax: (212) 689-8156
                          jhellman@rheingoldlaw.com
